DETAILED ACTION
1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 10/06/2020.

2.    	Claims 1-5, 8-16, and 19-20 are pending. Claims 1, 11, and 16 are in independent forms. Claims 

1-3, 8-11, 16, and 19-20 has been amended. Claims 6-7 and 17-18 has been cancelled. 


Response to Arguments

3.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts 

of record have been fully considered and are persuasive.


Allowable Subject Matter

4.    	Claims 1-5, 8-16, and 19-20 are allowed. No reason for allowance is needed as the record is clear 

in light of further search conducted.


Conclusion

5.    	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on statement of Reasons for Allowance".
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMB AYE whose telephone number is 571-270-7635. The examiner can normally be reached on Monday-Friday, 9:00 am-6:00pm., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,

JEFFREY PWU can be reached on 571-272-6798. The fax phone number for the organization where this

application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application

Information Retrieval (PAIR) system. Status information for published applications may be obtained



through Private PAIR only. For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 

CANADA) or 571-272-1000. .

/SAMUEL AMB AYE/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433